DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the porous metal body" in the first line.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/203594.  Okuno et al (US 20160130678) is taken as an English equivalent of WO ‘594.
Regarding claim 19, Okuno et al. teach a porous metal body having a skeleton having a three-dimensional mesh-like structure and a plate-like overall shape, wherein the skeleton has a hollow structure (resin burned away, see [0078]).  The skeleton has a primary metal layer composed of nickel-chromium-tin alloy ([0076], [0079]).  On the inside surface of the primary metal layer is located a layer containing carbon that is made by a process of removing a binder by burning, therefore presumably creating a porous layer.  The skeleton has a further layer (corresponding to the claimed “first microporous layer”) that is made by coating chromium particles and a binder on the primary layer, and removing the binder by heat treatment ([0093]).  This layer would presumably also be porous.  The layer would contain Ni in addition to Cr since it is disclosed that “the nickel plating layer, the tin plating layer, and the chromium particle coating layer are alloyed through thermal diffusion” ([0094]).  Regarding claim 23, the porous metal body has a metal plating weight of 373 g/m2, anticipating the claimed range ([0094]).  
Okuno et al. do not expressly teach that the first layer is “microporous” as recited in claim 19, or that the porous metal body serves as a gas diffusion layer in a fuel battery as also recited in claim 19. 
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the reference teaches in [0008] that “in recent years, there has been increasing demand for batteries, capacitors, fuel cells, etc., with higher output and higher 
In addition, regarding the limitation that the first layer is “microporous”, as noted above, it is submitted that the layer would be porous due to the binder being burned off.  The pore size could be manipulated by manipulating the amount of chromium particles, the size of the particles, and the amount of binder.  The pore size in turn affects the chromium density, which would affect the strength and electrical characteristics of the skeleton.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  
	Regarding claim 21, the reference teaches that the chromium content is 5% in [0079].  It would be obvious to increase the chromium content to affect the strength and electrical characteristics of the skeleton.  As such, claim 21 would be rendered obvious.
	Regarding claim 22, the thickness of the porous body is 1.5 mm ([0079]).  It would be obvious to reduce this thickness to create a thinner body having less resistance to gas diffusion.  As such, the claimed range would be rendered obvious.
	Regarding claim 23, it would be obvious to optimize the porosity of the porous metal body to be within the claimed 51-90% so that adequate gas diffusion characteristics can be achieved in the fuel cell.

Allowable Subject Matter
Claim 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112 (b) rejection was overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 20 recites that the skeleton further comprise a second microporous layer containing nickel and chromium being disposed on an inner peripheral surface of the primary metal layer facing a hollow space of the skeleton.  Okuno et al. teach an electrically conductive layer on the inside of the primary metal layer, however, the layer is made of carbon and not the claimed combination of nickel and chromium.
EP 1255316 also teaches a relevant structure, however, the structure does not appear to have an inner layer corresponding to the “second microporous layer” and the outer Cr coating layer is described as “continuous” and “plated”, therefore it does not appear to be microporous. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.




/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
August 24, 2021